Title: To James Madison from William Lee, 7 December 1805 (Abstract)
From: Lee, William
To: Madison, James


          § From William Lee. 7 December 1805, Bordeaux. “We are led to suppose by the enclosed handbill [not found] and the general satisfaction that has prevailed in this City to day, that Austria has made overtures of peace. Whether Russia is to be included or not, in the negotiations we have yet to learn. It is whispered that Russia Prussia & Sweden are to sustain the contest against France. This however wants confirmation, and the prevailing opinion appears to be, that the Continent will be at Peace this winter and England left to struggle alone. Koziusko and some other influential Poles who reside at Paris having been called near the Emperor has given rise to a conjecture that Poland is to be restored to its ancient state in order to form a barrier to the future inroads of Russia. The Moniteur you will receive with this will give you the position of the contending Armies up to the 23d. of November at which date the French had their head quarters at Brinn the Capital of Moravia.
          “My last respects were of the 25th Ulto.”
        